Citation Nr: 0322921	
Decision Date: 09/05/03    Archive Date: 09/11/03	

DOCKET NO.  03-15 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an effective date earlier than June 4, 2001, 
for the assignment of a 70 percent schedular rating for post-
traumatic stress disorder (PTSD), and to an effective date 
earlier than June 4, 2001, for the assignment of a total 
disability rating for compensation purposes based on 
individual unemployability for reason of service-connected 
disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1967 to August 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the VARO in 
Chicago, Illinois, which increased the schedular rating for 
the veteran's PTSD from 30 percent to 50 percent disabling, 
effective March 11, 1999, and was increased to the schedular 
rating for the PTSD from 50 percent to 70 percent disabling, 
effective June 4, 2001.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) provides 
that VA shall make all reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
or her claim for a benefit under laws administered by VA.  
See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159 (2003).  The Board observes that the veteran 
has not been given notice of the VCAA or informed of the 
evidence he could submit and the evidence that VA would 
obtain.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Under the circumstances unique to this case, review by the RO 
of the veteran's claim under the new legislation should be 
accomplished before the Board proceeds with appellate review.

The Board also notes that in her informal hearing 
presentation dated in August 2003, the veteran's accredited 
representative asserts that the veteran's claim for an 
increased rating for his PTSD, which was received on July 8, 
1996, is still open because a VA Form 9, dated March 4, 1998, 
was not adjudicated.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the claims file 
and take any action deemed necessary to 
comply with the notice/assistance 
provisions of the VCAA and Quartuccio v. 
Principi, 16 Vet. App. 183 (2003).  In 
its deliberation, the RO should provide 
special attention to whether the claim 
which was received on July 8, 1996, is 
still open.

2.  After completion of the above, the RO 
should review the expanded record and 
determine whether the claim may be 
granted.  The RO should furnish the 
veteran with an appropriate supplemental 
statement of the case and afford him an 
opportunity for response.  Thereafter, 
the case should be returned to the Board 
for appellate review.

The purpose of this REMAND is to ensure compliance with the 
VCAA.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


                       
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




